


Exhibit 10.22(n)

THIRTEENTH LOAN MODIFICATION AGREEMENT

 

This Thirteenth Loan Modification Agreement (this “Loan Modification Agreement”)
is entered into on April 13, 2007 by and between SILICON VALLEY BANK, a
California chartered bank, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462 (“Bank”) and ASPEN TECHNOLOGY, INC., a Delaware corporation
with offices at Ten Canal Park, Cambridge, Massachusetts 02141 for itself and as
successor by merger with ASPENTECH, INC., a Texas corporation with offices at
Ten Canal Park, Cambridge, Massachusetts 02141 (“Borrower”).

 


1.                                       DESCRIPTION OF EXISTING INDEBTEDNESS
AND OBLIGATIONS.  AMONG OTHER INDEBTEDNESS AND OBLIGATIONS WHICH MAY BE OWING BY
BORROWER TO BANK, BORROWER IS INDEBTED TO BANK PURSUANT TO A LOAN ARRANGEMENT
DATED AS OF JANUARY 30, 2003, EVIDENCED BY, AMONG OTHER DOCUMENTS, A CERTAIN
LOAN AND SECURITY AGREEMENT DATED AS OF JANUARY 30, 2003 BETWEEN BORROWER,
ASPENTECH, INC. AND BANK, AS AMENDED BY A CERTAIN LETTER AGREEMENT DATED
FEBRUARY 14, 2003, A CERTAIN FIRST LOAN MODIFICATION AGREEMENT DATED JUNE 27,
2003, A CERTAIN SECOND LOAN MODIFICATION AGREEMENT DATED SEPTEMBER 10, 2004, A
CERTAIN THIRD LOAN MODIFICATION AGREEMENT DATED JANUARY 28, 2005, A CERTAIN
FOURTH LOAN MODIFICATION AGREEMENT DATED APRIL 1, 2005, A CERTAIN FIFTH LOAN
MODIFICATION AGREEMENT DATED MAY 6, 2005, A CERTAIN SIXTH LOAN MODIFICATION
AGREEMENT DATED JUNE 15, 2005, A CERTAIN SEVENTH LOAN MODIFICATION AGREEMENT
DATED SEPTEMBER, 2005, A CERTAIN EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
DATED NOVEMBER 22, 2005, A CERTAIN NINTH LOAN MODIFICATION AGREEMENT, DATED
JULY 17, 2006, A CERTAIN TENTH LOAN MODIFICATION AGREEMENT DATED SEPTEMBER 15,
2006, A CERTAIN ELEVENTH LOAN MODIFICATION AGREEMENT DATED SEPTEMBER 27, 2006,
AND A CERTAIN TWELFTH LOAN MODIFICATION AGREEMENT DATED JANUARY 12, 2007 (AS
AMENDED, THE “LOAN AGREEMENT”).  CAPITALIZED TERMS USED BUT NOT OTHERWISE
DEFINED HEREIN SHALL HAVE THE SAME MEANING AS IN THE LOAN AGREEMENT.


 


2.                                       DESCRIPTION OF COLLATERAL.  REPAYMENT
OF THE OBLIGATIONS IS SECURED BY THE COLLATERAL AS DESCRIBED IN THE LOAN
AGREEMENT (TOGETHER WITH ANY OTHER COLLATERAL SECURITY GRANTED TO BANK, THE
“SECURITY DOCUMENTS”).


 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations including the Export-Import Bank Loan and
Security Agreement dated as of January 30, 2003, as amended (the “Exim
Agreement”), shall be referred to as the “Existing Loan Documents”.

 


3.                                       DESCRIPTION OF CHANGE IN TERMS.


 

Modifications to Loan Agreement.

 


(I)                                     BORROWER AND BANK AGREE THAT THE EXIM
AGREEMENT IS HEREBY TERMINATED AND THAT BORROWER SHALL HAVE NO RIGHT TO REQUEST
THAT BANK MAKE ANY ADVANCE OR OTHER EXTENSION OF CREDIT PURSUANT TO THE EXIM
AGREEMENT.

 

--------------------------------------------------------------------------------


 


(II)                                  THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING TEXT APPEARING IN THE DEFINITION OF “ELIGIBLE
RECEIVABLES” IN SECTION 8 OF THE LOAN AGREEMENT:


 

(viii) the Receivable must not be owing from an Account Debtor located outside
the United States or Canada (unless pre-approved by Silicon in its discretion in
writing, or backed by a letter of credit satisfactory to Silicon, or FCIA
insured satisfactory to Silicon);

 

and inserting in lieu thereof the following:

 

(viii) the Receivable must not be owing from an Account Debtor located outside
of the United States or Canada that is deemed unacceptable by Silicon in its
discretion;

 


(III)                               THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING TEXT APPEARING IN SECTION 1 OF THE SCHEDULE TO THE LOAN
AGREEMENT;


 

(i) $15,000,000 (the “Maximum Credit Limit”); minus

 

and inserting in lieu thereof the following:

 

(i) $25,000,000 (the “Maximum Credit Limit”); minus

 


(IV)                              THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING TEXT APPEARING IN SECTION 1 OF THE SCHEDULE TO THE LOAN
AGREEMENT:


 

(i) 70% (which percentage may increase pursuant to the results of Silicon’s
field audit of Borrower’s Receivables in accordance with the Advance Rate Chart)
(the “Domestic Advance Rate”) of the amount of the Borrower’s Eligible
Receivables (as defined in Section 8 above); plus

 

and inserting in lieu thereof the following:

 

(i) 80% of the amount of the Borrower’s Eligible Receivables (as defined in
Section 8 above); plus

 


(V)                                 THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING TEXT APPEARING IN SECTION 1 OF THE SCHEDULE TO THE LOAN
AGREEMENT:


 

“Letter of Credit/FX Contract/Cash Management Services Sublimit

 

(Section 1.5, 1.6, 1.7): $15,000,000.00”

 

and inserting in lieu thereof the following:

 

“Letter of Credit/FX Contract/Cash Management Services Sublimit

 

(Section 1.5, 1.6, 1.7): $25,000,000.00”

 

2

--------------------------------------------------------------------------------


 


(VI)                              THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING TEXT APPEARING IN SECTION 4 OF THE SCHEDULE TO THE LOAN
AGREEMENT:


 

“MATURITY DATE

 

(Section 6.1):                           April 16, 2007”

 

and inserting in lieu thereof the following:

 

“MATURITY DATE

 

(Section 6.1):                           July 16, 2007”

 


(VII)                           THE LOAN AGREEMENT SHALL BE AMENDED BY DELETING
SECTION 5(A) OF THE SCHEDULE THERETO IN ITS ENTIRETY AND INSERTING IN LIEU
THEREOF THE FOLLOWING:


 

“a. Minimum Tangible Net Worth:

 

Borrower shall at all times maintain, to be tested monthly, as of the last day
of each month, a Tangible Net Worth of not less than the sum of (i) plus
(ii) below:

 

(i)

 


(A)                      FROM APRIL 1, 2005 THROUGH AND INCLUDING APRIL 30, 2005
- $35,000,000;


 


(B)                     FROM MAY 1, 2005 THROUGH AND INCLUDING MAY 31, 2005 -
$25,000,000;


 


(C)                      FROM JUNE 1, 2005 THROUGH AND INCLUDING JUNE 30, 2005 -
$21,000,000;


 


(D)                     FROM JULY 1, 2005 THROUGH AND INCLUDING JULY 31, 2005 -
$14,000,000;


 


(E)                      FROM AUGUST 1, 2005 THROUGH AND INCLUDING AUGUST 31,
2005 - $7,000,000;


 


(F)                        FROM SEPTEMBER 1, 2005 THROUGH AND INCLUDING
SEPTEMBER 30, 2005 - $21,000,000;


 


(G)                     FROM OCTOBER 1, 2005 THROUGH AND INCLUDING OCTOBER 31,
2005 - $14,000,000;


 


(H)                     FROM NOVEMBER 1, 2005 THROUGH AND INCLUDING NOVEMBER 30,
2005 - $7,000,000;


 


(I)                         FROM DECEMBER 1, 2005 THROUGH AND INCLUDING
DECEMBER 31, 2005 - $26,000,000;


 


(J)                         FROM JANUARY 1, 2006 THROUGH AND INCLUDING
JANUARY 31, 2006 - $19,000,000;

 

3

--------------------------------------------------------------------------------


 


(K)                      FROM FEBRUARY 1, 2006 THROUGH AND INCLUDING
FEBRUARY 28, 2006 - $12,000,000;


 


(L)                         FROM MARCH 1, 2006 THROUGH AND INCLUDING MARCH 31,
2006 - $31,000,000;


 


(M)                   FROM APRIL 1, 2006 THROUGH AND INCLUDING APRIL 30, 2006 -
$24,000,000;


 


(N)                     FROM MAY 1, 2006 THROUGH AND INCLUDING MAY 31, 2006 -
$17,000,000;


 


(O)                     FROM JUNE 1, 2006 THROUGH AND INCLUDING JUNE 30, 2006 -
$36,000,000;


 


(P)                     FROM JULY 1, 2006 THROUGH AND INCLUDING JULY 31, 2006 -
$29,000,000;


 


(Q)                     FROM AUGUST 1, 2006 THROUGH AND INCLUDING AUGUST 31,
2006 - $22,000,000;


 


(R)                        FROM SEPTEMBER 1, 2006 THROUGH AND INCLUDING
SEPTEMBER 30, 2006 - $41,000,000;


 


(S)                      FROM OCTOBER 1, 2006 THROUGH AND INCLUDING OCTOBER 31,
2006 - $34,000,000;


 


(T)                        FROM NOVEMBER 1, 2006 THROUGH AND INCLUDING
NOVEMBER 30, 2006 - $27,000,000;


 


(U)                     FROM DECEMBER 1, 2006 THROUGH AND INCLUDING DECEMBER 31,
2006 - $40,000,000;


 


(V)                     FROM JANUARY 1, 2007 THROUGH AND INCLUDING JANUARY 31,
2007 - $32,000,000;


 


(W)                   FROM FEBRUARY 1, 2007 THROUGH AND INCLUDING FEBRUARY 28,
2007 - $24,000,000;


 


(X)                       FROM MARCH 1, 2007 THROUGH AND INCLUDING MARCH 31,
2007 - $40,000,000;


 

(z)                         from April 1, 2007 through and including April 30,
2007 - $32,000,000;

 

(aa)                  from May 1, 2007 through and including May 31, 2007 -
$24,000,000;

 

(bb)                from June 1, 2007 through and including June 30, 2007 -
$40,000,000;

 

(cc)                  from July 1, 2007 and thereafter - $32,000,000;

 

(ii) 75% of all consideration received after July 1, 2005 from proceeds from the
issuance of any equity securities of the Borrower (other than (i) the issuance
of stock options, restricted stock or other stock-based awards under the
Borrower’s

 

4

--------------------------------------------------------------------------------


 

director or employee stock incentive plans, or (ii) stock purchases under the
Borrower’s employee stock purchase plan).”

 


(VIII)                        THE LOAN AGREEMENT SHALL BE AMENDED BY DELETING
SECTION 5(C) OF THE SCHEDULE THERETO IN ITS ENTIRETY AND INSERTING IN LIEU
THEREOF THE FOLLOWING:


 

“c. Adjusted Quick Ratio:

 

Borrower shall maintain, at all times, to be tested monthly, an Adjusted Quick
Ratio of at least:

 


(A)                      FROM APRIL 1, 2005 THROUGH AND INCLUDING APRIL 30, 2005
- 1.35 TO 1.0;


 


(B)                     FROM MAY 1, 2005 THROUGH AND INCLUDING MAY 31, 2005 —
1.20 TO 1.0;


 


(C)                      FROM JUNE 1, 2005 THROUGH AND INCLUDING JUNE 30, 2005 -
1.15 TO 1.0;


 


(D)                     FROM JULY 1, 2005 THROUGH AND INCLUDING JULY 31, 2005 -
1.05 TO 1.0;


 


(E)                      FROM AUGUST 1, 2005 THROUGH AND INCLUDING AUGUST 31,
2005 - 0.95 TO 1.0;


 


(F)                        FROM SEPTEMBER 1, 2005 THROUGH AND INCLUDING
SEPTEMBER 30, 2005 - 1.15 TO 1.0;


 


(G)                     FROM OCTOBER 1, 2005 THROUGH AND INCLUDING OCTOBER 31,
2005 - 1.05 TO 1.0;


 


(H)                     FROM NOVEMBER 1, 2005 THROUGH AND INCLUDING NOVEMBER 30,
2005 - 0.95 TO 1.0;


 


(I)                         FROM DECEMBER 1, 2005 THROUGH AND INCLUDING
DECEMBER 31, 2005 - 1.20 TO 1.0;


 


(J)                         FROM JANUARY 1, 2006 THROUGH AND INCLUDING
JANUARY 31, 2006 - 1.10 TO 1.0;


 


(K)                      FROM FEBRUARY 1, 2006 THROUGH AND INCLUDING
FEBRUARY 28, 2006 - 1.00 TO 1.0;


 


(L)                         FROM MARCH 1, 2006 THROUGH AND INCLUDING MARCH 31,
2006 - 1.25 TO 1.0;


 


(M)                   FROM APRIL 1, 2006 THROUGH AND INCLUDING APRIL 30, 2006 -
1.15 TO 1.0;


 


(N)                     FROM MAY 1, 2006 THROUGH AND INCLUDING MAY 31, 2006 -
1.05 TO 1.0;


 


(O)                     FROM JUNE 1, 2006 THROUGH DECEMBER 31, 2006 - 1.25 TO
1.0;

 

5

--------------------------------------------------------------------------------


 


(P)                     FROM JANUARY 1, 2007 THROUGH AND INCLUDING FEBRUARY 28,
2007 - 1.15 TO 1.0;


 


(Q)                     FROM MARCH 1, 2007 THROUGH AND INCLUDING MARCH 31, 2007
- 1.25 TO 1.0;


 


(R)                        FROM APRIL 1, 2007 THROUGH AND INCLUDING MAY 31, 2007
- 1.15 TO 1.0;


 


(S)                      FROM JUNE 1, 2007 THROUGH AND INCLUDING JUNE 30, 2007 -
1.25 TO 1.0; AND


 


(T)                        FROM JULY 1, 2007 THROUGH AND INCLUDING JULY 31, 2007
- 1.15 TO 1.0.”


 


4.                                       FEES.  BORROWER SHALL PAY TO BANK A
MODIFICATION FEE OF $22,500.00, WHICH FEE SHALL BE DUE ON THE DATE HEREOF AND
SHALL BE DEEMED FULLY EARNED AS OF THE DATE HEREOF.  BORROWER SHALL ALSO
REIMBURSE BANK FOR ALL LEGAL FEES AND EXPENSES INCURRED IN CONNECTION WITH THIS
AMENDMENT TO THE EXISTING LOAN DOCUMENTS.


 


5.                                       RATIFICATION OF NEGATIVE PLEDGE. 
BORROWER HEREBY RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND SINGULAR, THE TERMS
AND CONDITIONS OF A CERTAIN NEGATIVE PLEDGE AGREEMENTS EACH DATED AS OF
JANUARY 30, 2003 BETWEEN BORROWER AND BANK, AND ACKNOWLEDGES, CONFIRMS AND
AGREES THAT SAID NEGATIVE PLEDGE AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT.


 


6.                                       RATIFICATION OF PERFECTION
CERTIFICATES.  BORROWER HEREBY RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND
SINGULAR, THE TERMS AND DISCLOSURES CONTAINED IN CERTAIN PERFECTION CERTIFICATES
EACH DATED AS OF JANUARY 30, 2003, AS AMENDED AND AFFECTED BY SCHEDULE 1 TO THE
FOURTH AMENDMENT AND EXHIBIT A TO THE FOURTH AMENDMENT AND ACKNOWLEDGES,
CONFIRMS AND AGREES THE DISCLOSURES AND INFORMATION THEREIN, IN SCHEDULE 3.10 TO
THE LOAN AGREEMENT, IN ON SCHEDULE 1 ANNEXED TO THE TENTH LOAN MODIFICATION
AGREEMENT, AND/OR IN CONNECTION WITH THE FORMATION OF SUBSIDIARIES AS
CONTEMPLATED BY THE GUGGENHEIM TRANSACTIONS AND THE KEY TRANSACTIONS (AS DEFINED
IN THE SIXTH LOAN MODIFICATION AGREEMENT AND THE ELEVENTH LOAN MODIFICATION
AGREEMENT, RESPECTIVELY), HAVE NOT CHANGED AS OF THE DATE HEREOF.


 


7.                                       CONSISTENT CHANGES.  THE EXISTING LOAN
DOCUMENTS ARE HEREBY AMENDED WHEREVER NECESSARY TO REFLECT THE CHANGES DESCRIBED
ABOVE.


 


8.                                       RATIFICATION OF LOAN DOCUMENTS. 
BORROWER HEREBY RATIFIES, CONFIRMS, AND REAFFIRMS ALL TERMS AND CONDITIONS OF
ALL SECURITY OR OTHER COLLATERAL GRANTED TO THE BANK, AND CONFIRMS THAT THE
INDEBTEDNESS SECURED THEREBY INCLUDES, WITHOUT LIMITATION, THE OBLIGATIONS.


 


9.                                       NO DEFENSES OF BORROWER.  BORROWER
HEREBY ACKNOWLEDGES AND AGREES THAT BORROWER HAS NO OFFSETS, DEFENSES, CLAIMS,
OR COUNTERCLAIMS AGAINST BANK WITH RESPECT TO THE OBLIGATIONS, OR OTHERWISE, AND
THAT IF BORROWER NOW HAS, OR EVER DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR
COUNTERCLAIMS AGAINST BANK, WHETHER KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, ALL
OF THEM ARE HEREBY EXPRESSLY WAIVED AND BORROWER HEREBY RELEASES BANK FROM ANY
LIABILITY THEREUNDER.

 

6

--------------------------------------------------------------------------------


 


10.                                 CONTINUING VALIDITY.  BORROWER UNDERSTANDS
AND AGREES THAT IN MODIFYING THE EXISTING OBLIGATIONS, BANK IS RELYING UPON
BORROWER’S REPRESENTATIONS, WARRANTIES, AND AGREEMENTS, AS SET FORTH IN THE
EXISTING LOAN DOCUMENTS.  EXCEPT AS EXPRESSLY MODIFIED PURSUANT TO THIS LOAN
MODIFICATION AGREEMENT, THE TERMS OF THE EXISTING LOAN DOCUMENTS REMAIN
UNCHANGED AND IN FULL FORCE AND EFFECT.  BANK’S AGREEMENT TO MODIFICATIONS TO
THE EXISTING OBLIGATIONS PURSUANT TO THIS LOAN MODIFICATION AGREEMENT IN NO WAY
SHALL OBLIGATE BANK TO MAKE ANY FUTURE MODIFICATIONS TO THE OBLIGATIONS. 
NOTHING IN THIS LOAN MODIFICATION AGREEMENT SHALL CONSTITUTE A SATISFACTION OF
THE OBLIGATIONS.  IT IS THE INTENTION OF BANK AND BORROWER TO RETAIN AS LIABLE
PARTIES ALL MAKERS OF EXISTING LOAN DOCUMENTS, UNLESS THE PARTY IS EXPRESSLY
RELEASED BY BANK IN WRITING.


 


11.                                 COUNTERSIGNATURE.  THIS LOAN MODIFICATION
AGREEMENT SHALL BECOME EFFECTIVE ONLY WHEN IT SHALL HAVE BEEN EXECUTED BY
BORROWER AND BANK.


 

[Remainder of page intentionally left blank.]

 

7

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

 

BORROWER:

 

 

 

ASPEN TECHNOLOGY, INC.

 

 

 

By:

/s/ Leo S. Vannoni

 

Name:

LEO S. VANNONI

 

Title:

TREASURER

 

 

 

BANK:

 

 

 

SILICON VALLEY BANK

 

 

 

 

By:

/s/ Michael Tramank

 

Name:

Michael Tramank

 

Title:

Senior Vice President

 

The undersigned, ASPENTECH SECURITIES CORP., a Massachusetts corporation,
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Unlimited Guaranty dated January 30, 2003 (the “Guaranty”) and a
certain Security Agreement dated as of January 30, 2003 (the “Security
Agreement”) and acknowledges, confirms and agrees that the Guaranty and Security
Agreement shall remain in full force and effect and shall in no way be limited
by the execution of this Loan Modification Agreement, or any other documents,
instruments and/or agreements executed and/or delivered in connection herewith.

 

 

ASPENTECH SECURITIES CORP.

 

 

 

By:

/s/ Leo S. Vannoni

 

Name:

LEO S. VANNONI

 

Title:

TREASURER

 

 

--------------------------------------------------------------------------------
